EXHIBIT 10.2
 
Equity Transfer Agreement supplement
 
Transferor: (Party A:) Shaanxi Changjiang Mining & New Energy Co., Ltd
 
Transferee: (Party B) Zhang Hong Jun
 
This agreement is a supplement to the issue of transferring the equity of
Shaanxi East Mining Co., Ltd by Party A and Party B. That is, it is a supplement
to the Equity Transfer Agreement of Shaanxi East Mining Co., Ltd. signed on Dec
25th, 2013.
 
After friendly consultations conducted in accordance with the principles of
equality and mutual benefit, the parties have reached the following agreements:
 
1. Changing the Article II of the original agreement “Party B agrees that it
will pay RMB 2,700,000 equity transfer funds in the form of monetary funds to
Party A in 15 days after both parties signed the agreement.”, after friendly
consultations, agrees that the above RMB 2,700,000 equity transfer funds can be
offset in the funds that owned to party B by party A, and Party B will not pay
Party A in the form of monetary funds.
 
2. This agreement shall become effective after both parties signed and sealed.
The supplemental agreement has the same legal force and effect with the original
Equity Transfer Agreement.
 

Party A: Chen Wei Dong Party B: Zhang Hong Jun   Dec 30th, 2013.